Citation Nr: 0122229	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  95-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits in the 
calculated amount of $ 3,648.69.

2.  Entitlement to waiver of recovery of an overpayment of 
DEA benefits in the calculated amount of $ 283.73.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1974.  
He died in June 1984; the appellant is his surviving spouse.

The instant appeal to the Board of Veterans' Appeals (Board) 
stems from two administrative decisions of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Cleveland, 
Ohio, which denied waiver of recovery of overpayments of DEA 
benefits under Chapter 35 in the calculated amounts of $ 
3,648.69 and $ 283.73. 

The appellant testified at a hearing before the undersigned 
in Cleveland, Ohio, in June 2001; a transcript of that 
hearing is associated with the claims file.


REMAND

The appellant applied for DEA under Chapter 35 of the United 
States Code in 1988.  She was awarded benefits, beginning 
with payment of an allowance for coursework taken in the 1988 
to 1989 semester.  By letter dated in April 1989, the RO 
advised the appellant that if she discontinued her course 
before a certain date, she would not be entitled to the full 
award amount and adjustment would be made accordingly.  The 
RO also advised that monthly payments would be made if the 
appellant stayed in school, but that if she discontinued 
attendance before the end of a month she would not be 
entitled to a full payment for that month.  The RO further 
advised that the appellant would not be entitled to benefits 
for a course she withdrew from or in which she received a 
grade not counting toward graduation, unless mitigating 
circumstances were present.  Finally, the RO advised the 
appellant of the importance of promptly notifying her school 
and VA of any changes in enrollment.  That letter was sent to 
the appellant's address of record, as were her benefit 
payments.  The claims file reflects that in conjunction with 
continued DEA payment and adjustment letters dated from 1989 
to date the appellant has repeatedly been advised of the 
above.  The RO also advised the appellant that the delimiting 
date to use her DEA benefits was in June 1994, 10 years after 
the veteran's death.

A Notice of Change in Student Status, dated in February 1992, 
is in the claims file, and indicates the appellant was 
involved in an automobile accident February 3 and unable to 
attend classes during the remainder of the month of February.  
Also indicated is that she was unable to later catch up with 
her assignments and thus dropped/withdrew from two courses 
for the remainder of that semester.  Based on such 
notification the RO reduced the appellant's award beginning 
March 1, 1992; an overpayment resulted but was waived in full 
by the COWC.

In a letter dated in May 1994, the RO advised the appellant 
that her DEA benefit awards had been amended based on receipt 
of corrected enrollment certifications from her school for 
the periods December 1990 through April 1994.  Such resulted 
in an overpayment in the amount of $6,248.02.  The RO 
provided the appellant with an audit in May 1994; such 
consists of an accounting of the amounts due versus the 
amounts paid for the periods December 1990 through April 
1994.

In April 1994, the appellant requested a waiver of the 
overpayment in the amount of $6,248.02.  She provided 
testimony relevant to her 1992 automobile accident and 
subsequent withdrawal from certain courses.  She also argued 
that no one from her institution or from VA had counseled her 
as to what coursework was allowable for the purpose of 
receipt of DEA benefits.

In June 1994, the COWC considered waiver of indebtedness in 
the amount of $4,050.42.  The decision sets out that the 
overpayment was created based on school certification of the 
appellant's actual enrollment from 1991 to the present.  The 
decision also sets out that additional adjustments had been 
made, reducing the original overpayment to $4,405.42.  The 
COWC awarded a partial waiver for the amount of $401.73, 
representing the period March 1, 1992 to May 1, 1992, after 
the appellant's automobile accident.  The COWC denied waiver 
of recovery of the balance of $3,648.69.  The appellant 
disagreed arguing she did not received monies for any period 
she was not in school.  

The appellant later sent VA copies of her grade reports for 
the periods she was in school and in receipt of DEA monies.  
She identified the problem as non-approved coursework, and 
reiterated that she was not properly counseled by VA so as to 
avoid this situation.  She also disagreed with the 
certifications submitted by school personnel, stating that 
the individual in question only certified coursework for her 
nursing program, and not all of the coursework the appellant 
actually enrolled in.  The appellant expressed disagreement 
with the amount of overpayment calculated by the RO.

The claims file contains compliance information relevant to 
the appellant's enrollment status.  Part of the information 
provided sets out that the appellant changed her status for 
the 1994 summer term.  Instead of one, six-hour term, the 
appellant enrolled in two, three-hour terms.  She did poorly 
and received a punitive grade in the first portion, resulting 
in termination of a second term.  The school reported tuition 
and fees as none for the second period as the appellant 
withdrew within the add/drop period.  The RO made an 
adjustment based on this information; an overpayment in the 
amount of $283.73 resulted.  The appellant requested waiver 
of that amount.  The COWC denied waiver of recovery of the 
$283.73 amount.

In March 1996, the appellant disagreed with the COWC denial 
of waiver of recovery of overpayment in the amount of 
$283.73.  She argued that she had torn up one benefit check 
and that that amount should not be included in the 
overpayment.  A review of the file, to include audits of the 
appellant's account, reflects that the $152.00 check amount 
in question was applied to the $283.73 debt repayment by the 
RO.  A review of the file also indicates another audit was 
provided to the appellant in April 1997.  Again, such 
consists of a recitation of amounts deemed due versus amounts 
payable to the appellant during the period December 1990 
through April 1994.

38 C.F.R. § 21.3131 (2000) sets out the rates for educational 
assistance allowances under Chapter 35, Title 38 United 
States Code.  Such rate varies based on whether the 
enrollment is full-time or less than full-time.  38 C.F.R. 
§ 21.3132 (2000) provides for reductions in DEA benefits in 
certain circumstances, to include receipt of grades not used 
in computing graduation requirements or withdrawal from a 
course absent mitigating circumstances.  

As set out above, the appellant has raised questions with 
respect to the validity of the overpayment debts in 
questions.  She has repeatedly expressed a lack of 
understanding as to the courses or terms for which benefits 
were denied, thereby creating the overpayments.  In her 
correspondence she has specifically requested an explanation 
as to what classes were allowed and what classes were 
disallowed, as well as an explanation as to why the amounts 
of benefits due for certain periods of enrollment were in 
fact less than the amounts she received.  She has also 
clearly expressed disagreement with the enrollment re-
certifications considered by the RO in calculating her 
overpayment debts.

In Schaper v. Derwinski, 1 Vet. App. 430, 431 and 435 (1991), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  The RO has not addressed the validity of the 
debts in question in this case and as such, remand is 
warranted.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should again order an audit of 
the appellant's DEA account, which shows 
the calculation of the overpayments at 
issue, and describes the basis of the 
calculations.  The audit must explain the 
creation of the overpayments, and not 
simply consist of a "paid and due" 
accounting.  In particular, the audit 
should explain what coursework was 
disallowed and what periods of time the 
appellant was not entitled to full DEA 
benefits based on the type of enrollment.  
The audit should be placed in the claims 
folder, and the appellant and her 
representative should be furnished a copy 
as well.

2.  The RO should also undertake any 
other actions it deems to be required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the 
implementing regulations, to include 
requesting the appellant to provide an 
updated financial status report, citing 
all current income, expenses, and assets, 
if indicated. 

3.  The RO should then reconsider the 
overpayment matters on appeal, to include 
the question of whether such were 
properly created, and issue the appellant 
and her representative a comprehensive 
supplemental statement of the case 
containing the laws and regulations 
relevant to the creation and waiver of 
overpayments and including a detailed 
explanation.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to the validity 
issues.  She should be afforded the 
requisite period of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

